Citation Nr: 1036718	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia since January 
26, 2005, including on an extraschedular basis, currently rated 
as 40 percent disabling.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a lumbar disorder, to include 
myofascial pain syndrome, chronic osteoporosis spondylolisthesis, 
and ankylosing spondylitis of the lumbar spine, on a direct basis 
and as secondary to the service-connected residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia.

3.  Entitlement to service connection for a cervical disorder.

(The issue whether a December 28, 2006, decision of the Board of 
Veterans' Appeals that denied entitlement to an extraschedular 
rating prior to January 26, 2005, for residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia contains clear and 
unmistakable error (CUE) is the subject of another decision under 
a different docket number.)

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2008, the Board denied entitlement to an increased 
rating for residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia since January 26, 2005, including on an extraschedular 
basis.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  A joint motion to 
remand was filed with the Court.  The Court granted the joint 
motion in February 2010.  This issue is again before the Board.

The Veteran has perfected an appeal to the issue of entitlement 
to service connection for a lumbar disorder, to include 
myofascial pain syndrome, chronic osteoporosis, 
spondylolisthesis, and ankylosing spondylitis of the lumbar 
spine, on a direct basis and secondary to residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia.  The RO 
adjudicated this claim on a de novo basis.  

Significantly, the Board in a June 2003 decision denied 
entitlement to service connection for a lumbar disorder on direct 
and secondary bases.  As that decision is final, 38 U.S.C.A. § 
7104 (West 2002), the RO must first determine if the claim was 
properly reopened.  Only then may it review the merits of the 
appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As 
such, the issue regarding the lumbar disorder is as stated on the 
title page.

As noted, the Veteran has raised the issue of entitlement to 
service connection for lumbar ankylosing spondylitis.  A December 
2008 VA lumbar x-ray, however, shows ankylosing spondylitis 
extending to the lower thoracic spine.  Thus, there is medical 
evidence showing that the Veteran has another thoracic disorder, 
separate from both his lumbar disorder and his service connected 
herniated nucleus pulposus at T7-8.  In light of this finding, 
and in light of the evidence of record the issues of 
entitlement to service connection for ankylosing 
spondylitis of the lower thoracic spine; entitlement to 
service connection for a psychiatric disorder other than a 
mood disorder, to include anxiety and posttraumatic stress 
disorder, to include as secondary to any service-connected 
thoracic disability; and entitlement to additional 
compensation for a dependent parent, have been raised by 
the record.  These issues, however have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them.  
Hence, they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO obtained additional evidence, to include Social Security 
Administration records, that is pertinent to the claim of 
entitlement to an increased rating for the service-connected 
thoracic disorder.  The RO has not documented their review of 
this evidence with respect to this particular claim, they have 
not issued a supplemental statement of the case, and the 
appellant has not waived agency of original jurisdiction 
consideration of such evidence.  Hence, further development is 
required.  38 C.F.R. § 20.1304 (2009).  

As stated above, a claim of entitlement to service connection for 
ankylosing spondylitis of the lower thoracic spine has been 
raised.  Accordingly, appellate review of the claim of 
entitlement to an increased evaluation for residuals of a 
herniated nucleus pulposus at T7-8 with neuralgia since January 
26, 2005 must be deferred until the referred issue has been 
adjudicated.  Simply put, the referred issue is inextricably 
intertwined and must first be addressed by the RO.  Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

The RO must provide notice to the Veteran that he needs to submit 
new and material evidence to reopen his claim of entitlement to 
service connection for a lumbar disorder in light of the Board's 
January 2003 denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO must then adjudicate whether new and material evidence has 
been received to reopen that claim.  

In 2008, the Veteran requested a Board videoconference hearing 
with regard to this claim.  Hence, AFTER all development ordered 
below is complete, the RO should schedule the appellant for such 
a hearing.

Finally, in a February 2005 rating decision, the RO denied 
entitlement to service connection for a cervical disorder.  In 
April 2005, the Veteran filed a timely notice of disagreement 
with that denial.  As such, a statement of the case must be 
issued concerning this issue.  Manlincon v. West, 12 Vet. App. 
242 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) for the claim regarding the lumbar 
disorder.  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
January 2003 Board decision denying 
entitlement to service connection for a 
lumbar disorder on direct and secondary 
bases.  The correspondence must provide 
notice to the claimant of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The appellant must 
be invited to submit any additional 
pertinent evidence that he has in his 
possession.

2.  The RO must adjudicate the claim of 
entitlement to service connection for 
ankylosing spondylitis of the lower 
thoracic spine, to include secondary to 
residuals of a herniated nucleus pulposus 
at T7-8 with neuralgia.  The Veteran is 
hereby informed that the Board may only 
exercise appellate jurisdiction over this 
matter if he perfects an appeal in a timely 
manner.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2009).

3.  The RO must issue a statement of the 
case addressing the claim of entitlement to 
service connection for a cervical disorder.  
The Veteran is hereby informed that the 
Board may only exercise appellate 
jurisdiction over this matter if he 
perfects an appeal within 60 days of the 
issuance of the statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).

4.  Thereafter, the RO must readjudicate 
whether new and material evidence has been 
received to reopen a claim for service 
connection for a lumbar disorder, to 
include a myofascial pain syndrome, chronic 
osteoporosis spondylolisthesis, and 
ankylosing spondylitis of the lumbar spine, 
on a direct basis and secondary to 
residuals of a herniated nucleus pulposus 
at T7-8 with neuralgia.  The RO must also 
readjudicate the claim of entitlement to an 
increased rating for residuals of a 
herniated nucleus pulposus at T7-8 with 
neuralgia since January 26, 2005, including 
on an extraschedular basis.  The RO must 
document their consideration of all the 
evidence of record, including the Social 
Security Administration records.  If any 
benefit is not granted, the appellant must 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

5.  Thereafter, AND ONLY THEREAFTER, if 
any benefit is not granted, the RO should 
schedule the appellant for the next 
available videoconference hearing date.  
The Veteran should be notified of the date, 
time and place of such a hearing by letter 
mailed to his current address of record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

